Exhibit 10.1











FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of June 11, 2013, by and among HEALTHSOUTH CORPORATION, a
Delaware corporation (the “Borrower”), the LENDERS party hereto, and BARCLAYS
BANK PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and the other
parties thereto have entered into that certain Third Amended and Restated Credit
Agreement dated as of August 10, 2012 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.    Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.


Section 2.    Amendments to the Credit Agreement. The parties hereto agree that
the Credit Agreement is amended as follows:


(a)    The Credit Agreement is amended by adding the following definition of
“Commodity Exchange Act” in the correct alphabetical order in Section 1.01:


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


(b)    The Credit Agreement is amended by adding the following definition of
“Excluded Swap Obligation” in the correct alphabetical order in Section 1.01:


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal in accordance with the first sentence of this
definition.


(c)    The Credit Agreement is amended by adding the following definition of
“Swap Obligation” in the correct alphabetical order in Section 1.01:






--------------------------------------------------------------------------------




“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.


(d)    The Credit Agreement is amended by adding the following definition of
“Tax Incentive Program” in the correct alphabetical order in Section 1.01:


“Tax Incentive Program” means any city, county or state tax abatement or
reduction program pursuant to which the Borrower or any Restricted Subsidiary
transfers its interest in or title to certain personal or real property to a
development authority or other governmental or quasi-governmental entity for the
principal purpose of obtaining a full or partial abatement or reduction in real
and/or personal property taxes, it being understood and agreed that so long as
title to such property is not held by the Borrower or a Restricted Subsidiary,
the property shall be accounted for as an asset of the Borrower or a Restricted
Subsidiary in accordance with GAAP; provided, that, in connection with any Tax
Incentive Program, (i) the Borrower or applicable Restricted Subsidiary shall
lease the personal or real property subject to such Tax Incentive Program back
from such development authority or other governmental entity or
quasi-governmental authority and maintain an option to repurchase such real or
personal property for a nominal sum, and (ii) any transfer of personal or real
property by the Borrower or applicable Restricted Subsidiary that at the time of
such transfer is subject to any Lien in favor of the Collateral Agent securing
the Obligations shall be made such that such Lien remains in effect, and the
applicable governmental or quasi-governmental entity shall have acknowledged
such Lien (a copy of which acknowledgment shall have been delivered to the
Administrative Agent promptly following any such transfer).


(e)    The Credit Agreement is amended by adding the following subsection (c) in
Section 1.04:


(c)    For purposes of clarification, computations of financial ratios,
financial tests and measurements that are financial in nature set forth in this
Agreement or any other Loan Document shall be made as though the Borrower's or
any of its Subsidiaries' having entered into any Tax Incentive Program, and
having transferred property in connection therewith, has not occurred.


(f)    The Credit Agreement is amended by deleting the word “and” at the end of
clause (i) of the definition of “Asset Sale” in Section 1.01, replacing the
period at the end of clause (j) of the definition of “Asset Sale” with a
semicolon and the word “and” and by adding the following clause (k) immediately
after clause (j) of the definition of “Asset Sale”:


(k) a disposition of assets pursuant to a Tax Incentive Program.


(g)    The Credit Agreement is amended by restating clause (d) in the definition
of “Available Amount” in Section 1.01 in its entirety as follows:


(d) the sum of the aggregate amount of (i) Investments made after the Effective
Date using the Available Amount pursuant to Section 6.02(r), (ii) Restricted
Payments made after the Effective Date using the Available Amount pursuant to
Section 6.09(d); and (iii) any Capital Expenditure made using the Available
Amount after the Effective Date pursuant to Section 6.19.


(h)    The Credit Agreement is amended by replacing the period at the end of the
first sentence of the definition of “Indebtedness” in Section 1.01 with the
following:






--------------------------------------------------------------------------------




; provided that in no event shall any Guarantee of a bond issued in a Tax
Incentive Program, which bond is held by the Borrower or a Restricted
Subsidiary, or any lease obligations incurred by the Borrower or a Restricted
Subsidiary in connection with a Tax Incentive Program be Indebtedness.


(i)    The Credit Agreement is amended by replacing the period at the end of the
definition of “Investment” in Section 1.01 with the following:


; provided no bonds or other securities acquired or held in connection with a
Tax Incentive Program shall be deemed Investments.


(j)    The Credit Agreement is amended by restating the definition of “Maturity
Date” in Section 1.01 in its entirety as follows:


“Maturity Date” means (a) with respect to the Revolving Loans, June 10, 2018,
and (b) with respect to Additional Tranche Term Loans of any Class, the date
specified as the scheduled final maturity date of the Additional Tranche Term
Loans of such Class in the applicable Additional Tranche Term Loan Amendment.


(k)    The Credit Agreement is amended by restating clause (c) in the definition
of “Obligations” in Section 1.01 in its entirety as follows:


(c) the due and punctual payment of all monetary obligations of each Loan Party
under each Swap Agreement that (i)(A) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date, or (B) is entered into after the Effective Date with any counterparty that
is a Lender or an Affiliate of a Lender at the time such Swap Agreement is
entered into and (ii) is not an Excluded Swap Obligation.


(l)    The Credit Agreement is amended by replacing “and (r)” in the definition
of “Permitted Liens” in Section 1.01 with the following:


(r) any Liens created pursuant to a Tax Incentive Program on any assets
transferred in connection therewith; and (s).


(m)    The Credit Agreement is amended by replacing “Section 6.09(a)” in the
definition of “Permitted Syndicated Interest Repurchase” in Section 1.01 with
“Section 6.09”.


(n)    The Credit Agreement is amended by restating clause (c) in the definition
of “Restricted Payments” in Section 1.01 in its entirety as follows:


(c) any optional or voluntary payment, prepayment, repurchase or redemption, or
voluntary or optional defeasance of the principal, of, or interest on,
Indebtedness (excluding any Obligations) of such Person or any of its
subsidiaries (except that any such payment payable solely in Equity Interests
(other than Disqualified Stock) of the Borrower shall not constitute a
Restricted Payment).


(o)    The Credit Agreement is amended by replacing the period at the end of the
definition of “Sale and Leaseback Transaction” in Section 1.01 with the
following:
, other than in connection with any Tax Incentive Program.
 




--------------------------------------------------------------------------------




(p)    The Credit Agreement is amended by replacing “and (c)” in the definition
of “Senior Notes” in Section 1.01 with a comma and adding the following at the
end of the definition:


, and (d) the Borrower's 5.75% Senior Notes due 2024.


(q)    The Credit Agreement is amended by replacing the reference to
“$150,000,000” in Section 6.03(v) with a reference to “$200,000,000”.


(r)    The Credit Agreement is amended by restating clause (C) of Section 6.07
in its entirety as follows:


(C) arise in connection with any Asset Sale or Tax Incentive Program and is
applicable solely to the property subject to such Asset Sale or Tax Incentive
Program,


(s)    The Credit Agreement is amended by restating Section 6.09 in its entirety
as follows:


SECTION 6.09. Restricted Payments. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries, directly or indirectly, to make any
Restricted Payment except:


(a)
repurchases of Syndicated Interests in an aggregate amount in any Fiscal Year up
to $20,000,000 plus the proceeds received during such Fiscal Year of any resale
of such repurchased Syndicated Interests;



(b)
each Restricted Subsidiary may make Restricted Payments to the Borrower and any
other Restricted Subsidiary and any other Person that owns a direct Equity
Interest in such Restricted Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;



(c)
if at the time of and after giving effect to such Restricted Payment on a pro
forma basis, (i) the Senior Secured Leverage Ratio is equal to or less than
1.50:1.00, (ii) no Default or Event of Default shall have occurred and be
continuing and (iii) the Borrower and its Restricted Subsidiaries would be in
compliance with the financial covenants set forth in Section 6.01, Restricted
Payments to Persons that are not Loan Parties;



(d)
if at the time of and after giving effect to such Restricted Payment on a pro
forma basis, (i) the Senior Secured Leverage Ratio exceeds 1.50:1.00, (ii) no
Default or Event of Default shall have occurred and be continuing and (iii) the
Borrower and its Restricted Subsidiaries would be in compliance with the
financial covenants set forth in Section 6.01, Restricted Payments to Persons
that are not Loan Parties in an aggregate amount not exceeding (A) $200,000,000,
plus (B) if, after giving effect such Restricted Payment on a pro forma basis,
the Leverage Ratio would not be greater than 4.50:1.00, additional Restricted
Payments up to the Available Amount at such time;



(e)
repurchases by the Borrower of its common stock from holders thereof of less
than 100 shares of its common stock;







--------------------------------------------------------------------------------




(f)
the Borrower may make scheduled cash dividend payments at the times and to the
extent required by the terms of any agreement evidencing or governing the Series
A Preferred Stock; and



(g)
so long as (i) no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom and (ii) after giving
effect thereto on a pro forma basis, the Leverage Ratio would not be greater
than 3.00:1.00, repurchases, redemptions and/or other acquisitions of all or any
portion of the Series A Preferred Stock with (A) cash on hand or (B) proceeds of
the Loans or the issuance or proceeds of other Indebtedness, the incurrence of
which is not prohibited under Section 6.03.



Section 3.    Conditions Precedent. This Amendment shall become effective as of
the date (the “Amendment Effective Date”) on which each of the following
conditions precedent shall have first been satisfied:


(a)    The Administrative shall have received counterparts of this Amendment
duly executed by the Borrower, the Guarantors and each of the Lenders.


(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of (a) the general counsel of the Borrower and (b) Alston & Bird
LLP and other counsel for the Loan Parties, covering such matters relating to
the Loan Parties or this Amendment as the Lenders shall reasonably request and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.


(c)    The Administrative Agent shall have received from the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
Loan Party a certificate certifying that any certified copies of any articles or
certificate of incorporation or formation, operating agreement, partnership
agreement, bylaws or similar organizational documents and resolutions of such
Loan Party previously delivered to the Administrative Agent with respect to such
Loan Party in connection with the Credit Agreement have not been amended,
supplemented or otherwise modified since the date of such delivery, or if any of
the foregoing has been amended, supplemented or otherwise modified (or, in the
case of resolutions, if any additional resolutions regarding the Amendment have
been adopted), copies of such amendments, supplements, modifications or
resolutions certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party.


(d)    The Administrative Agent and each Lender shall have received all fees
agreed to in writing by the Borrower and the Administrative Agent and to the
extent invoiced at least one Business Day prior to the date of this Amendment,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower pursuant to Section 9.03(a) of the Credit Agreement.


Section 4.    Representations. The Borrower represents and warrants to the
Lenders that:


(a)    Authorization. Each of the Borrower and the other Loan Parties has the
power and authority, and has taken all requisite corporate actions (including
any required shareholder approval) required for the lawful execution, delivery
and performance of this Amendment and the performance of the Credit Agreement,
as amended by this Amendment, in accordance with their respective terms. This
Amendment has been duly executed and delivered by each Loan Party, and both this
Amendment and the Credit Agreement, as amended by this Amendment, are legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their respective terms except as the enforceability
thereof may be limited by bankruptcy, moratorium, insolvency, reorganization or
similar laws affecting the enforceability of creditors'




--------------------------------------------------------------------------------




rights generally and to the effect of general principles of equity (whether
considered in a proceeding at law or in equity).


(b)    Compliance with Laws, etc. The execution, delivery and performance of
this Amendment and the other Loan Documents to which any Loan Party is a party
(i) do not and will not violate any provisions of (A) any applicable law, rule
or regulation, (B) any judgment, writ, order, determination, decree or arbitral
award of any Governmental Authority or arbitral authority binding on the
Borrower or any Restricted Subsidiary or its or any Restricted Subsidiary's
properties, or (C) the certificate of incorporation, bylaws or other
organizational documents of the Borrower or any Restricted Subsidiary, as
applicable; (ii) do not and will not be in conflict with, result in a breach of,
violate, give rise to a right of prepayment under or constitute a default under,
any material contract, indenture, agreement or other instrument or document to
which the Borrower or any Restricted Subsidiary is a party, or by which the
properties or assets of the Borrower or any Restricted Subsidiary are bound; and
(iii) do not and will not result in the creation or imposition of any Lien upon
any of the properties or assets of the Borrower or any Restricted Subsidiary
(other than the Liens created by the Loan Documents).


(c)     The representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct in all material respects on and as of the
Amendment Effective Date (except to the extent that any representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty shall have been true and correct as of such earlier date); provided
that any representation and warranty that is qualified as to materiality or
material adverse effect shall, after giving effect to such qualifications as set
forth therein, be true and correct in all respects.


(d)    At the time of and immediately after giving effect to this Amendment, no
Default shall have occurred and be continuing.


Section 5.    Certain References. Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.


Section 6.    Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 8.    Effect. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.


Section 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 10. Confirmation of Loan Documents. As of the date of hereof, the
Borrower hereby confirms and ratifies all of its obligations under the Credit
Agreement (as amended hereby as of such date). By its execution on the
respective signature lines provided below, as of the date hereof, each of the
Guarantors hereby (a) confirms and ratifies all of its obligations and the Liens
granted by it under the Loan Documents to which it is a party, (b) represents
and warrants that the representations and warranties set forth herein, the
Credit Agreement and in such other Loan Documents are true and correct in all
material respects on the date hereof




--------------------------------------------------------------------------------




as if made on and as of such date (except to the extent that any representation
or warranty expressly relates to an earlier date, in which case such
representation or warranty shall have been true and correct as of such earlier
date); provided that any representation and warranty that is qualified as to
materiality or material adverse effect shall, after giving effect to such
qualifications as set forth therein, be true and correct in all respects and
(c) confirms that all references in such Loan Documents to the “Credit
Agreement” (or words of similar import) refer to the Credit Agreement as amended
hereby as of the date hereof without impairing any such obligations or Liens in
any respect. This Amendment is deemed to be a “Loan Document” for the purposes
of the Credit Agreement.




[Signatures Commence on Next Page]




        




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Third
Amended and Restated Credit Agreement to be executed as of the date first above
written.


HEALTHSOUTH CORPORATION
By:
/s/ Douglas E. Coltharp

Name: Douglas E. Coltharp
Title: Executive Vice President and
Chief Financial Officer




























































[Signatures continue on next page]




[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------




GUARANTORS, in each case solely for the purpose of making the representations
contained in the second sentence of Section 10:


Beaumont Rehab Associates, Inc.
CMS Jonesboro Rehabilitation, Inc.
CMS Topeka Rehabilitation, Inc.
Continental Medical of Arizona, Inc.
Continental Medical Systems, Inc.
Continental Rehabilitation Hospital of Arizona, Inc.
HealthSouth LTAC of Sarasota, Inc.
HealthSouth of Austin, Inc.
HealthSouth of Dothan, Inc.
HealthSouth of Henderson, Inc.
HealthSouth of Houston, Inc.
HealthSouth of Midland, Inc.
HealthSouth of Montgomery, Inc.
HealthSouth of Nittany Valley, Inc.
HealthSouth of San Antonio, Inc.
HealthSouth of South Carolina, Inc.
HealthSouth of Spring Hill, Inc.
HealthSouth of Texarkana, Inc.
HealthSouth of Texas, Inc.
HealthSouth of Treasure Coast, Inc.
HealthSouth of Utah, Inc.
HealthSouth of Yuma, Inc.
HealthSouth Rehabilitation Center, Inc.
HealthSouth Rehabilitation Center of New Hampshire, Inc.
HealthSouth Rehabilitation Hospital of Manati, Inc.
HealthSouth Rehabilitation Hospital of New Mexico, Inc.
HealthSouth Rehabilitation Hospital of San Juan, Inc.
HEALTHSOUTH Specialty Hospital, Inc.
Lakeshore System Services of Florida, Inc.
Rehab Concepts Corp.
Rehabilitation Hospital of Colorado Springs, Inc.
Rehabilitation Hospital of Nevada - Las Vegas, Inc.
Sherwood Rehabilitation Hospital, Inc.
Tarrant County Rehabilitation Hospital, Inc.
Tyler Rehabilitation Hospital, Inc.
Western Neuro Care, Inc.


By:         /s/ Edmund M. Fay            
Name:        Edmund M. Fay
Title:        Authorized Signatory
[Signatures continue on next page]








[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------




Lakeview Rehabilitation Group Partners
By:    Continental Medical of Kentucky, Inc., its General Partner
Southern Arizona Regional Rehabilitation Hospital, L.P.
By:    Continental Rehabilitation Hospital of Arizona, Inc.,
its General Partner
Western Medical Rehab Associates, L.P.
By:
Western Neuro Care, Inc., its General Partner and its Managing General Partner



By:    /s/ Edmund M. Fay                
Name:    Edmund M. Fay
Title:    Authorized Signatory




Advantage Health, LLC
HealthSouth Arizona Real Estate, LLC
HealthSouth Aviation, LLC
HealthSouth Bakersfield Rehabilitation Hospital, LLC
HealthSouth Colorado Real Estate, LLC
HealthSouth Deaconess Holdings, LLC
HealthSouth Harmarville Rehabilitation Hospital, LLC
HealthSouth Indiana Real Estate, LLC
HealthSouth Joint Ventures Holdings, LLC
HealthSouth Kansas Real Estate, LLC
HealthSouth Kentucky Real Estate, LLC
HealthSouth Littleton Rehabilitation, LLC
HealthSouth Martin County Holdings, LLC
HEALTHSOUTH Mesa Rehabilitation Hospital, LLC
HealthSouth Northern Kentucky Rehabilitation Hospital, LLC
HEALTHSOUTH of East Tennessee, LLC
HEALTHSOUTH of Erie, LLC
HEALTHSOUTH of Fort Smith, LLC
HEALTHSOUTH of Pittsburgh, LLC
HEALTHSOUTH of Reading, LLC
HEALTHSOUTH of Toms River, LLC
HEALTHSOUTH of York, LLC
HealthSouth Ohio Real Estate, LLC
HealthSouth Owned Hospitals Holdings, LLC
HealthSouth Plano Rehabilitation Hospital, LLC
HealthSouth Properties, LLC
HealthSouth Real Estate, LLC
HealthSouth Real Property Holding, LLC
HealthSouth Rehabilitation Hospital at Drake, LLC
HealthSouth Rehabilitation Hospital of Arlington, LLC
HealthSouth Rehabilitation Hospital of Cypress, LLC
HealthSouth Rehabilitation Hospital of Desert Canyon, LLC
HealthSouth Rehabilitation Hospital of Fredericksburg, LLC




By:    /s/ Edmund M. Fay                
Name:    Edmund M. Fay
Title:    Authorized Signatory




[Signatures continue on next page]


[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------






HealthSouth Rehabilitation Hospital of Gadsden, LLC
HealthSouth Rehabilitation Hospital of Largo, LLC
HealthSouth Rehabilitation Hospital of Las Vegas, LLC
HealthSouth Rehabilitation Hospital of Marion County, LLC
HealthSouth Rehabilitation Hospital of Mechanicsburg, LLC
HealthSouth Rehabilitation Hospital of Miami, LLC
HealthSouth Rehabilitation Hospital of Northern Virginia, LLC
HealthSouth Rehabilitation Hospital of Petersburg, LLC
HealthSouth Rehabilitation Hospital of Sarasota, LLC
HealthSouth Rehabilitation Hospital of Sewickley, LLC
HEALTHSOUTH Rehabilitation Hospital of South Jersey, LLC
HealthSouth Rehabilitation Hospital of Sugar Land, LLC
HealthSouth Rehabilitation Hospital of Tallahassee, LLC
HEALTHSOUTH Rehabilitation Institute of Tucson, LLC
HealthSouth Scottsdale Rehabilitation Hospital, LLC
HealthSouth Sea Pines Holdings, LLC
HealthSouth Specialty Hospital of North Louisiana, LLC
HealthSouth Sub-Acute Center of Mechanicsburg, LLC
HealthSouth Sunrise Rehabilitation Hospital, LLC
HealthSouth Texas Real Estate, LLC
HealthSouth Tucson Holdings, LLC
HealthSouth Valley of the Sun Rehabilitation Hospital, LLC
HealthSouth Walton Rehabilitation Hospital, LLC
HealthSouth West Virginia Real Estate, LLC
New England Rehabilitation Management Co., LLC
Rebound, LLC
Rehabilitation Hospital Corporation of America, LLC
Rehabilitation Hospital of Plano, LLC
Rehabilitation Institute of Western Massachusetts, LLC
Sarasota LTAC Properties, LLC
Trident Neurosciences Center, LLC




By:    /s/ Edmund M. Fay                
Name:    Edmund M. Fay
Title:    Authorized Signatory












[Signatures continue on next page]








[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]
 






--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as Administrative Agent and as a
    Lender




By:    /s/ Diane Rolfe                
Name:    Diane Rolfe
Title:    Director
































[Signatures continue on next page]


































[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]




--------------------------------------------------------------------------------




Bank of America, N.A., as a Lender




By:    /s/ Jeremy Schmitt                
Name:    Jeremy Schmitt
Title:    Vice President
    






















































[Signatures continue on next page]




















[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------




Citicorp North America Inc




By:    /s/ Dina Garthwaite                
Name:    Dina Garthwaite
Title:    Vice President
    






















































[Signatures continue on next page]




















[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA




By:    /s/ Mark Walton                
Name:    Mark Walton
Title:    Authorized Signatory
    






















































[Signatures continue on next page]




















[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------




Morgan Stanley Bank, N.A.




By:    /s/ Alice Lee                
Name:    Alice Lee
Title:    Authorized Signatory
    






















































[Signatures continue on next page]




















[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------








JMorgan Chase Bank, N.A.




By:    /s/ Dawn Lee Lum                
Name:    Dan Lee Lum
Title:    Executive Director
    






















































[Signatures continue on next page]




















[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------




SUNTRUST BANK




By:    /s/ Elizabeth Greene                
Name:    Elizabeth Greene
Title:    Managing Director
    






















































[Signatures continue on next page]




















[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------




Wells Fargo Bank, National Association




By:    /s/ Andrea S. Chen                
Name:    Andrea S. Chen
Title:    Director
    






















































[Signatures continue on next page]




















[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]


    




--------------------------------------------------------------------------------




Royal Bank of Canada, as a Lender




By:    /s/ Mustafa Topiwalla                
Name:    Mustafa Topiwalla
Title:    Authorized Signatory
    






















































[Signatures continue on next page]




















[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]


    




--------------------------------------------------------------------------------




SYNOVUS BANK




By:    /s/ Anne Lovette                
Name:    Anne Lovette
Title:    Senior Relationship Manager
    






















































[Signatures continue on next page]




















[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]






























--------------------------------------------------------------------------------




REGIONS BANK




By:    /s/ David A. Simmons                
Name:    David A. Simmons
Title:    Senior Vice President
    






















































[Signatures continue on next page]




















[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]






--------------------------------------------------------------------------------




IBERIA BANK,
a Louisiana banking corporation




By:    /s/ Hunter G. Hill                
Name:    Hunter G. Hill
Title:    Senior Vice President
    






















































[Signatures continue on next page]




















[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]
















    










--------------------------------------------------------------------------------




Cadence Bank, NA


By:    /s/ Brian G. Heslop            
Name:    Brian G. Heslop
Title:    EVP
    












































































[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement]












